Citation Nr: 0205280	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-11 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a coccygeal injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from November 1952 to October 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  In an unappealed rating decision dated in February 1964, 
the RO denied service connection for residuals of an injury 
to the coccyx.

3.  The evidence associated with the claims file subsequent 
to the February 1964 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The medical evidence does not indicate that the veteran 
currently has a disorder of the coccygeal region, which is 
causally related to an incident of his active service.


CONCLUSIONS OF LAW

1.  The RO's February 1964 rating decision, which denied 
service connection for residuals of an injury to the coccyx, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

2.  New and material evidence has been presented to reopen a 
claim for entitlement to service connection for residuals of 
a coccygeal injury.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102 and 
3.159); 38 C.F.R. § 3.156 (2001).  

3.  The veteran does not currently have residuals of a 
coccygeal injury that were incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102 and 
3.159); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he injured 
his tailbone, or coccyx, during service when he fell on board 
a ship, and currently suffers from residuals of that injury.  
The veteran essentially maintains that he has submitted new 
and material evidence sufficient to reopen his claim, and to 
warrant an award of service connection. 

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

A review of the file reveals that in an August 2001 hearing 
officer's decision and an August 2001 supplemental statement 
of the case (SSOC), the RO summarily notified the veteran of 
the VCAA, and informed him that they would help him obtain 
evidence if he felt there were additional records that could 
support his claim for service connection.  Although the RO 
has considered the VCAA in this appeal, the Board must also 
review the file and ensure that the requirements under the 
VCAA have been satisfied prior to proceeding with appellate 
disposition.  The Board will first examine the VCAA in the 
context of new and material evidence.  

The record indicates that the veteran has been notified of 
the evidence needed to substantiate his claim in a December 
1998 rating decision and a May 1999 statement of the case 
(SOC).  These decisions notified the veteran that new and 
material evidence was required to reopen his claim for 
service connection, and explained what was meant by "new and 
material evidence."  The statement of the case included the 
regulation governing new and material evidence, and explained 
the requirements in light of the facts of his case.  In 
short, the Board is satisfied that the notice requirement 
under the VCAA has been satisfied.  38 U.S.C.A. § 5103.  

The Board is also satisfied that the duty to assist the 
veteran in obtaining evidence to substantiate his claim has 
been satisfied.  The record contains the veteran's available 
service medical records, VA treatment records and examination 
reports, statements from the veteran, and a statement from 
one of the veteran's comrades.  Although x-ray reports from 
Fort Sheridan, dated in 1954, could not be obtained for 
review, the Board finds that the absence of those records is 
not detrimental to this appeal, as explained in more detail 
in the decision below.  Other than the x-rays from Fort 
Sheridan, there is no indication that there are outstanding 
relevant records that have not yet been obtained.  
Additionally, the veteran was afforded a hearing in March 
2001.  At that time, the veteran's representative indicated 
that the September 1998 VA examination report provided 
sufficient evidence to reopen the veteran's claim for service 
connection. 38 U.S.C.A. § 5103A.  In short, the Board finds 
that the requirements under VCAA, as pertains to new and 
material evidence, have been satisfied, and the case is ready 
for review.  

A review of the claims file reveals that in a February 1964 
rating decision the RO denied a claim for residuals of an 
injury to the coccyx, on the basis that there was no evidence 
of a current disability.  The veteran was notified of that 
decision and his appellate rights by VA letter dated in March 
1964, but he did not initiate an appeal as to that decision, 
and it became final.  38 U.S.C.A. § 7104(a)(c); 38 C.F.R. 
§ 20.200.  

In April 1998, the veteran requested that his claim be 
reopened.  The RO denied reopening his claim in a December 
1998 rating decision.  The veteran disagreed with that 
decision, and initiated the present appeal.  In an August 
2001 hearing officer's decision, as well as an August 2001 
SSOC, the RO adjudicated the veteran's claim on the merits, 
but continued to deny service connection.  The Board notes 
that although the RO has considered the veteran's claim on 
the merits, the Board must independently determine whether 
new and material evidence has been presented before reopening 
and adjudicating the claim for service connection on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996) (regardless of a determination made by the 
regional office, the Board must ensure that it has 
jurisdiction over a case before adjudicating the case on the 
merits).    

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence, with respect to claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

As noted above, the RO denied the veteran's original claim 
for service connection for residuals of an injury to the 
coccyx in a February 1964 decision on the basis that there 
was no evidence of any current residuals of that injury.  The 
evidence associated with the file at the time of that 
decision included the veteran's service medical records, 
which are essentially negative for any evidence of the 
claimed injury.  However, a record submitted by the veteran 
in July 1963, from the United States Army Infirmary in Fort 
Sheridan, Illinois, dated in October 1954, documents that the 
veteran fell on ship, and was complaining of pain in the 
coccygeal region.  An x-ray was ordered, but a copy of that 
x-ray is not of record.  The record also contained a buddy 
statement, received in July 1963, from a comrade who claimed 
that he observed the veteran fall on ship, as well as 
statements from the veteran.  Finally, the record contained a 
February 1964 VA examination report, which found no clinical 
manifestations of an injury to the coccyx.

Evidence associated with the claim file subsequent to the 
February 1964 rating decision includes a September 1998 VA 
examination report and a transcript from a March 2001 RO 
hearing.  The Board has reviewed that evidence and finds that 
the September 1998 VA examination report constitutes new and 
material evidence sufficient to reopen the claim.  In this 
regard, the basis of the RO's February 1964 denial of the 
veteran's claim for service connection was that there was no 
evidence of current residuals of an injury to the coccyx.  In 
fact, the RO at that time indicated that the VA medical 
evidence of record indicated that all movements of the spine 
were normal, and there was normal range of motion.  Spinal 
muscles were well-developed, low back signs were negative, an 
x-ray of the coccyx was negative.  Contrarily, the September 
1998 VA examination report indicates that the veteran 
currently has post-traumatic arthritic/degenerative changes, 
which are mild, per x-ray.  The Board finds that the 
September 1998 VA examination report is new, in that it was 
not previously of record, and material, in that it provides 
evidence of a current back disability.  As such, the 
September 1998 VA examination report is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim for service connection.  38 C.F.R. 
§ 3.156(a).

Having reopened the claim for entitlement to service 
connection for residuals of coccygeal injury, the Board must 
ensure that the VCAA requirements have been satisfied with 
regard to a claim for service connection.  A review of the 
August 2001 hearing officer's decision and the August 2001 
supplemental statement of the case reveals that the RO 
notified the veteran of the basic elements of service 
connection, as well as the reasons why his service connection 
claim was denied.  As noted earlier, the RO also included a 
reference to the VCAA in those decisions.  Other than the 
missing x-ray reports from 1954, the record appears to 
contain all known medical evidence.  The veteran was afforded 
a hearing in March 2001, and did not identify any missing 
evidence relevant to this appeal.

Additionally, a VA examination was conducted in September 
1998, which addresses the claim on appeal.  Although the 
Board acknowledges the veteran's representative's request for 
a new medical examination, the Board does not find that an 
additional VA examination is necessary in this case.  In that 
regard, the Board has reviewed the September 1998 VA 
examination report, which contains a review of the veteran's 
subjective medical history and complaints, as well as current 
clinical findings.  Although the examiner did not have the 
veteran's claims file to review in connection with that 
examination, the Board finds that as the claims file contains 
no past clinical evidence of a coccygeal injury, the absence 
of the claims file does not render the September 1998 VA 
examination inadequate.  In fact, upon a review of the 
September 1998 VA examination report, it is clear that the 
examiner considered the veteran's contentions that he 
suffered an injury to his tailbone in service.  

In short, the Board is satisfied that the requirements under 
the VCAA are satisfied with regard to a claim for service 
connection, and the Board will proceed with appellate 
disposition.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or diseased contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, to qualify for service connection, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  Where the determinative issue in a service 
connection claim involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A close review of the veteran's service medical records 
indicates that his service entrance examination report, dated 
in November 1952, is negative for any evidence of a coccygeal 
disorder.  The veteran's service separation examination 
report, dated in October 1954, is also negative for any 
evidence of a back or coccygeal injury.  The veteran filed 
his original claim for service connection in March 1963.  As 
noted earlier, in July 1963, the veteran submitted a record 
from the United States Army Infirmary, in Fort Sheridan, 
Illinois, dated in late October 1954, on day prior to his 
separation from active service.  That record contains a 
statement that the veteran fell on ship, and was complaining 
of pain in the coccygeal region.  The veteran was placed on 
medical hold.  An x-ray was ordered, but a copy of that x-ray 
is not of record.  In July 1963 and November 1963, the RO 
made requests for additional service medical records, 
including a specific request for the x-ray report from Fort 
Sheridan.  However, the responses to those requests were 
negative for any additional records.  

A July 1963 statement from the veteran's comrade indicates 
that he observed the veteran fall aboard ship.  He stated 
that the sea was rough, and the deck was wet with spray.  He 
indicated that the veteran went to sick bay, and was taped 
from below the ribs, down to his hips.  

Following the RO's unsuccessful requests for additional 
service medical records, the veteran was afforded a VA 
examination in February 1964.  The veteran reported that he 
slipped and fell on board ship in October 1954, and 
"busted" his tailbone.  He contended that he could only sit 
for a certain length of time before he began to experience 
pain in his tailbone.  He was presently working as a farmer.  
Objective findings revealed normal spine movements, with 
well-developed muscles, and no tenderness over the spine, 
sacrum, or coccyx.  The diagnosis was history of injury to 
the coccyx, healed with no clinical manifestations, and no x-
ray manifestations.  In light of the foregoing evidence, the 
RO denied the veteran's claim for service connection in a 
February 1964 decision.

In April 1998, the veteran filed a request to reopen his 
claim for service connection.  The RO scheduled him for VA 
examinations of the spine and joints, which he underwent in 
September 1998.  A review of the examination report 
pertaining to the spine indicates that the examiner did not 
have the veteran's claims file or chart to review.  The 
examiner noted the veteran's dates of service, and recorded 
the veteran's subjective complaints regarding the fall on the 
ship during service.  The veteran referenced the x-rays from 
Fort Sheridan, but indicated that he was not sure what those 
x-rays revealed.  The veteran stated that since that time he 
has developed progressive back pain, radiating into his hips 
and pelvic region.  It was noted that the veteran was a 
retired farmer, and walked about 1 1/2 miles 3-4 times per 
week, for exercise.  The veteran did not report any problems 
with activities of daily living.  Upon examination, the 
examiner noted some pain with motion, and stiffness, but 
otherwise the spinal function was not limited.  X-rays of the 
lumbar spine revealed a few osteopenia with degenerative 
changes at L5-S1.  The diagnosis was "status post service-
connected injury to the lumbosacral spine with post traumatic 
arthritic/degenerative changes noted."  The examiner 
indicated that the changes were mild at this time, per x-ray.

An examination of the joints, to include the hips and knees, 
conducted the same day as the spine examination, resulted in 
a diagnosis of mild degenerative joint disease in the hips, 
as well as mild degenerative arthritis in both knees.  In 
describing the veteran's subjective medical history, the 
examiner noted that the veteran's hip and knee problems 
seemed to have developed along with progressive chronic lower 
back pain, which was related to the veteran's service-
connected injury.  The Board reiterates that the examiner did 
not have the veteran's claims file to review in connection 
with the examination.  There was no concluding diagnosis 
pertaining to a back disorder sustained in service.

In a statement received from the veteran in January 1999, as 
well as his substantive appeal, VA Form 9, received at the RO 
in June 1999, he requested that the RO locate his x-rays from 
1954.  He did not indicate what the x-rays might show, but 
stated that they were taken after he hurt his back.

In March 2001, the veteran presented testimony at a hearing 
held at the RO.  He described the fall he sustained in 
service.  He indicated that he had x-rays taken of his back, 
but he was not informed of the results of those x-rays.  The 
veteran did not recall when he first complained of back pain 
to a doctor after service.  He stated that he did not recall, 
as it had been 46 years.  He indicated that he went back to 
work immediately after discharge from service, and worked as 
a farmer.  The veteran stated that other than taking a few 
pain pills, he did not start receiving medical care for his 
back until a couple of years prior to the hearing, at which 
time he had to go to the emergency room because of pain in 
his hip.  He stated that he was told he had a muscle spasm.  
The veteran clarified that although his original claim was 
for an injury to his coccyx, he really fell on his "rear 
end."  The veteran indicated that his injury may have 
involved more than his tailbone.  

Upon a thorough review of all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a claim for service connection for residuals of a coccygeal 
injury, and the appeal is denied.

The Board does not dispute that the veteran fell onboard ship 
in service.  This fact is documented by the October 1954 
record from Fort Sheridan, as well as in a July 1963 buddy 
statement, and the veteran's own statements.  Nevertheless, 
the veteran's service separation examination report is 
negative for any residuals of an injury to the back or 
coccyx.  Moreover, an x-ray and examination report dated in 
February 1964 is entirely negative for any clinical findings 
of residuals of an injury to the coccyx, and describes the 
history of the injury as "healed," with no clinical 
manifestations.  Additionally, at his March 2001 hearing, the 
veteran stated that other than taking a few pain pills, he 
did not seek treatment for his back until a few years prior 
to that hearing.  The foregoing evidence is persuasive that 
any coccygeal injury sustained by the veteran in service had 
resolved, with no continuing symptomatology.  See 38 C.F.R. 
§ 3.303(c).  Furthermore, as to the veteran's testimony that 
he first sought treatment for his back a few years prior to 
the hearing, he indicated that the treatment he received was 
actually for pain in his hips, which was found to be a muscle 
spasm.  While those treatment records are not in the claims 
file, the veteran was clear in his testimony that those 
records pertain to treatment for his hips, and there is no 
indication that such records are relevant to the issue on 
appeal, i.e., service connection for residuals of an injury 
to the coccyx.  

Although the x-rays from Fort Sheridan taken in 1954 are not 
of record, the Board notes that the RO made attempts to 
obtain those records, but those attempts were unsuccessful.  
The Board also finds that no useful purpose would be served 
by delaying this appeal for additional attempts to locate 
those records.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case).  In this regard, the veteran's service 
separation examination report is dated one day following the 
record from Fort Sheridan, and that report is entirely 
negative for any evidence of a back injury, or an injury to 
the coccyx.  Moreover, while the claims file may not contain 
the 1954 x-rays (which the veteran has repeatedly indicated 
he is not sure what the results of those x-rays were), the 
record contains a February 1964 VA examination report, which 
is negative for any clinical manifestations of an injury to 
the coccyx.  An x-ray of the coccyx taken at that time 
resulted in "negative findings."  Such evidence is 
persuasive that any injury the veteran may have sustained to 
his coccygeal region in service had resolved, and that he had 
no residual injury.

In regard to the September 1998 VA examinations, the Board 
acknowledges that the examiner did not have the veteran's 
claims file to review in conjunction with those examinations.  
Moreover, the examiner appeared to be under the misconception 
that the veteran had a service-connected back injury.  In any 
event, if the examiner had had the veteran's claims file to 
review, the record would have merely confirmed that the 
veteran did not have a service-connected back injury.  
Additionally, the record would have revealed an absence of 
any past clinical findings pertaining to the coccyx, 
including a normal examination in February 1964.  Thus, to 
the extent that the examiner diagnosed the veteran with 
status post service-connected injury to the lumbosacral spine 
with post traumatic arthritic/degenerative changes, it 
appears that the examiner characterized the disability as 
such based on an inaccurate factual predicate.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of lay history, unenhanced by any additional medical comment, 
does not constitute competent medical evidence).  The 
examiner did not provide any independent clinical findings 
causally relating any current degenerative or arthritic 
changes to the veteran's fall in service, which occurred 
nearly 44 years prior.  Moreover, while the examiner 
indicated in the examination for the joints that the veteran 
had some hip and knee problems that developed along with his 
lower back pain, that examination did not result in a 
diagnosis of residuals from an in-service injury.  

Additionally, while the veteran's claim is for service 
connection for an injury to the tailbone, or coccygeal 
region, it does not appear that the September 1998 VA 
examination reports contain any findings specific to that 
region.  Rather, the clinical findings concern the 
lumbosacral spine, hip, and knees.  While the veteran 
testified in the March 2001 hearing that his injury may not 
have been limited to his coccyx, he has consistently stated 
that the fall was on his rear-end, or tailbone.  At most, the 
September 1998 VA examination of the spine results in a 
diagnosis of degenerative changes of the lumbosacral spine, 
which are related to the veteran's fall in service solely 
based on the veteran's report of his own history, as opposed 
to independent clinical findings.  

In regard to the buddy statement submitted by the veteran's 
friend in July 1963, the Board accepts that statement as 
evidence that the veteran fell on the ship in service.  
Likewise, as noted earlier, the Board accepts the veteran's 
contentions that he fell in service.  Nevertheless, as the 
veteran and his comrade do not appear to have any medical 
expertise, their statements are not sufficient to provide 
evidence of a current medical diagnosis, or the etiology of a 
disorder.  See Espiritu, 2 Vet. App. at 494-95 (laypersons 
may be competent to provide an "eye-witness account of a 
veteran's visible symptoms," but they are not capable of 
offering evidence that requires medical knowledge).  Rather, 
medical evidence on this point is needed.  In the present 
case, as discussed above, the record does not contain 
probative medical evidence that the veteran currently suffers 
from residuals of an in-service injury to the coccygeal 
region.  

In short, the Board finds that while the veteran may have 
sustained an injury to his coccygeal region during a fall in 
service in 1954, there is no persuasive medical evidence that 
the veteran currently suffers from residuals of that injury.  
The Board has considered the benefit of the doubt rule.  
However, as the preponderance of the evidence is against the 
veteran's claim, the evidence is not in equipoise, and there 
is no basis to apply the rule in this case.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals of 
a coccygeal injury. 

Service connection for residuals of a coccygeal injury is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

